Citation Nr: 1035408	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  09-00 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for lumbar 
spinal stenosis and spondylosis with radiculopathy, on appeal 
from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esquire


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel





INTRODUCTION

The appellant had active military duty from December 1971 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of February 2008 issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that action, the RO granted service 
connection for a disability of the lumbar segment of the spine 
and assigned a 10 percent disability rating.  The effective date 
of the rating was October 28, 2002 - the date in which the 
appellant filed his claim for benefits.  Following that action, 
the appellant was notified thereof and he filed a notice of 
disagreement claiming that his lower back disability should be 
assigned a higher rating.  

Subsequently, a 20 percent disability rating was assigned; the 
effective date was again October 28, 2002.  This rating is not a 
full grant of the benefit sought on appeal because a higher 
rating is available.  Regarding a claim for an increased rating, 
the claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim remains 
in appellate status where a subsequent rating decision awarded a 
higher rating, but less than the maximum available benefit.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, this issue 
remains before the Board.  


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's service-
connected lower back disability is manifested by complaints of 
pain and limitation of motion; there is objective evidence 
showing consistent restrictions in the range of motion of the 
lumbar segment of the spine, along with clinical evidence of 
slight radiculopathy and occasional muscle spasms.

2.  The evidence of record does not show that same evidence does 
not show favorable or unfavorable ankylosis of the lumbar segment 
of the spine.

3.  The medical evidence does not show pronounced or severe 
neurological symptoms, and that same evidence does not suggest 
that the appellant has been prescribed bed rest for periods of 
four weeks or longer.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria 
for a 40 percent evaluation for a disability of the lumbar 
segment of the spine have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 
4.104, Diagnostic Code 5295 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the AOJ has substantially satisfied the 
duties to notify and assist as required by the VCAA.  To the 
extent that there may be any deficiency of notice or assistance, 
there is no prejudice to the appellant in proceeding with the 
issue given the favorable nature of the Board's decision with 
regard to the issue of entitlement to an increased evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., 
Part 4 (2009).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. § 4.1 (2009) requires that each 
disability be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2009) requires that medical reports 
be interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 (2009) provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
is to be assigned.

The regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
While the evaluation of a service-connected disability requires a 
review of the appellant's medical history with regard to that 
disorder, the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has held that, where entitlement to 
compensation has already been established, and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 
(1991); 38 C.F.R. §§ 4.1, 4.2 (2009).  With respect to the issue 
before the Board, the appeal does stem from the appellant's 
disagreement with an evaluation assigned in connection with the 
original grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also 
held that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  As such, staged ratings may be appropriate.

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10 (2009).

The record reflects that shortly after the appellant was released 
from active duty in February 1972, he submitted a claim for VA 
compensation for a lower back disability.  His claim was 
subsequently denied and he did not submit a petition to reopen 
her claim for thirty years.  Then in 2002, he requested that his 
claim be reopened and that service connection be granted for a 
disability of the lumbar segment of the spine.  To support his 
claim, he proffered private and VA medical treatment records that 
showed complaints involving lower back pain.  An MRI report from 
January 2004 indicated that there might be bulging of the discs 
in the lower back.  The private medical records also indicated 
that there was lumbar radiculopathy.  

The record indicates that the Board initially denied the 
appellant's request to reopen his claim.  He then appealed to the 
Court which, in turn, vacated the Board's decision.  In response 
to the Court's action, the Board remanded the claim so that 
additional information could be obtained with respect to the 
nature, etiology, and severity of the appellant's current lower 
back disability.  

An MRI of the appellant's back was accomplished in June 2007.  
The results revealed disc bulging at L3/L4 and L4/L5 along with 
bilateral facet hypertrophy, mild central canal stenosis, and 
some ligementum flavum thickening.  

A VA Compensation and Pension Examination of the lumbar segment 
of the spine was performed in January 2008.  Prior to the 
examination, the appellant complained of pain along with right 
leg numbness.  The appellant further indicated that the pain 
would last for a day or two, and that sometimes he would have 
pain extending a longer period of time.  When examined, the spine 
looked "normal" with no lordosis.  Scoliosis was reported.  
Muscle spasms were further indicated; the exam report suggested 
that the muscle spasms were affecting the appellant's gait.  
Range of motion studies produced the following results:

Flexion			0 to 80 degrees
Extension			0 to 26 degrees
Left lateral flexion		0 to 30 degrees
Left lateral rotation		0 to 30 degrees
Right lateral flexion		0 to 30 degrees
Right lateral rotation	0 to 30 degrees

During the range of motion studies, pain was noted.  However, 
limitations were not indicated after three repetitions of range 
of motion.  A diagnosis of lumbar radiculopathy, lumbar 
spondylosis, and lumbar spinal stenosis was given.  The examiner 
further indicated that there were moderate effects on the 
appellant's daily activities as a result of the lower back 
condition(s).  

Additional treatment records were obtained and included in the 
claims folder.  These records from 2007 showed that the appellant 
was provided muscle relaxants for the pain along with physical 
therapy.  They indicate that over the years, the appellant has 
undergone physical therapy and other noninvasive therapies for 
his back condition.  They further corroborate the appellant's 
assertions that he has sought repeated treatment for the 
condition.  They do not, however, show that the appellant has 
been incapacitated as a result of the disability.  Nor do they 
suggest that the appellant has been prescribed bed rest for 
treatment of the disability.  While the various treatments have 
provided immediate relief, none of the procedures appears to have 
produced long-term pain relief.

On the basis of these records, the appellant has been assigned a 
20 percent disability rating for his back disorder.  

The appellant's disability has been assigned a 20 percent 
disability evaluation in accordance with the rating criteria 
found at 38 C.F.R. Part 4, Diagnostic Code 5238 (2009).  Besides 
being able to rate the appellant's disability under this 
diagnostic code, it is also possible that his lower back disorder 
may be rated under any one of a number of diagnostic codes if the 
disability exhibits the appropriate manifestations and symptoms 
associated with that code.  These codes include 38 C.F.R. Part 4, 
Diagnostic Codes 5285, 5286, 5289, 5292, 5293, and 5295 (2002), 
along with Diagnostic Codes 5235 through 5243 (2009).

Diagnostic Code 5285 - Vertebra, fracture 
of, residuals:

With cord involvement, bedridden, or 
requiring long leg braces 				
		100 
Without cord involvement; abnormal mobility 
requiring neck brace (jury mast) 		
		60

In other cases rate in accordance with 
definite limited motion or muscle spasms, 
adding 10 percent for demonstrable 
deformity of vertebral body.

Diagnostic Code 5286 - Spine, complete bony 
fixation (ankylosis) of:

Unfavorable angle, with marked deformity 
and involvement of major joints (Marie-
Strumpell type) or without other joint 
involvement (Bechterew type) 
							100 
Favorable angle					60

Diagnostic Code 5289 - Spine, ankylosis of, 
lumbar:

Unfavorable 					
	50 
Favorable 						40

Diagnostic Code 5292 - Spine, limitation of 
motion of, lumbar:

Severe 						40
Moderate						20 
Slight 						
	10

Diagnostic Code 5293 - Intervertebral disc 
syndrome

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief			60

Severe; recurring attacks, with 
intermittent relief  40 Moderate; recurring 
attacks 			20 
Mild							10 
Postoperative, cured					0

Diagnostic Code 5295 - Lumbosacral strain

Severe; with listing of whole spine to 
opposite, positive Goldwaite's sign, marked 
limitation of forward bending in standing 
position, loss of lateral motion with 
osteo-arthritis changes, or narrowing or 
irregularity of joint space, or some of the 
above with abnormal mobility on forced 
motion					40
With muscle spasms on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing position
							20
With characteristic pain on motion	
	10
With slight subjective symptoms only		0

The application of the words "slight," "mild," "moderate," 
"severe" and "pronounced" have not been defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the VA must 
evaluate all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2009).  In evaluating 
the appellant's musculoskeletal impairments, the Board is 
cognizant of its responsibilities under the Rating Schedule.  38 
C.F.R. § 4.71 et seq. (2009).  In a precedent opinion, the VA 
General Counsel has held that disabilities rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, involved limitation of motion, 
which warranted consideration based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  
VAOPGCPREC 36-97.

Ankylosis is the "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 12 
Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (28TH Ed. 1994) at 86.).

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (2009).  Under 
38 C.F.R. § 4.40 (2009), functional loss or weakness due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the appellant is deemed a serious disability.  In the 
case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  The Court held that 
ratings based on limitation of motion do not subsume 38 C.F.R. § 
4.40 or 38 C.F.R. § 4.45.  It was also held that the provisions 
of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including during flare-ups.  However, 
the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 (2009), should only be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
See Johnson v. Brown, 9 Vet. App. 7 (1996).

During the pendency of this appeal there have been changes to the 
criteria governing the evaluation of spine disabilities.  The VA 
issued revised regulations concerning the sections of the VA 
Rating Schedule that deal with intervertebral disc syndrome.  See 
67 Fed. Reg. 54345-54349 (August 22, 2002).  And VA further 
revised the rating criteria to provide a new General Rating 
Formula for Diseases and Injuries of the Spine.  See 68 Fed. Reg. 
51454-51458 (August 27, 2003).  

Under the new criteria, Diagnostic Codes 5235 through 5243 
contemplate, respectively, vertebral fracture or dislocation, 
sacroiliac injury and weakness, lumbosacral or cervical strain, 
spinal stenosis, spondylolisthesis or segmental instability, 
ankylosing spondylitis, spinal fusion, degenerative arthritis of 
the spine, and intervertebral disc syndrome.  38 C.F.R. Part 4 
(2009).  All diagnostic codes (except where 5243, intervertebral 
disc syndrome, is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes) 
are evaluated under the following criteria.

The appellant is now rated at 20 percent.  Under the revised 
regulations, to warrant a 30 percent rating, the medical evidence 
would have to show forward flexion of the thoracolumbar spine to 
35 degrees but not greater than 60 degrees or the combined range 
of motion of the thoracolumbar spine not greater than 120 degrees 
or muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating is 
assigned where there is favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar spine 
30 degrees or less.  A 50 percent rating will be awarded where 
there is unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is warranted for unfavorable ankylosis 
of the entire spine.  [The rest of the rating criteria are 
inapplicable as they pertain to rating cervical spine segment 
disorders.]

Normal forward flexion of the lumbar segment of the spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  See Note 2, General Rating 
Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a 
(2009).

When a law or regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, VA 
must apply the regulatory version that is more favorable to the 
claimant.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) ("[S]tatutes or 
regulations liberalizing the criteria for entitlement to 
compensation . . . may be applied to pending claims because their 
effect would be limited to matters of prospective benefits."); 
see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
overruled in part by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  However, where the amended regulations expressly provide 
an effective date and do not allow for retroactive application, 
the appellant is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 
5110(g) (West 2002 & Supp. 2006) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective date 
of such award or increase shall be fixed in accordance with the 
facts found but shall not be earlier than the effective date of 
the Act or administrative issue).  For any date prior to 
September 26, 2003, VA cannot apply the revised regulations.

The revised criteria further provides that intervertebral disc 
syndrome (preoperatively or postoperatively) will be rated either 
on the total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 (2009) separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  An 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurological signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

As reported above, the service member's medical treatment records 
have been obtained and included in the claims folder for review.  
These records stem from 2000 to the present.  These records do 
show repeated treatment and complaints involving the lower back.  
Nevertheless, none of the records, or the statements provided by 
the appellant, suggest or insinuate that he has been prescribed 
bed rest for any period of time for treatment of his lower back 
disability.  He has not been bedridden solely as a result of his 
service-connected lumbar spinal stenosis and spondylosis with 
radiculopathy.  Although he may choose to intermittently rest due 
to the pain, this does not satisfy the regulatory definition of 
incapacitating episodes.  Therefore, a higher rating cannot be 
granted from 2003 to the present under Diagnostic Code 5243.

Notwithstanding the above, under the old criteria found at 38 
C.F.R. Part 4, Diagnostic Code 5293 (2002), the appellant does 
meet the criteria for the assignment of a 40 percent rating, but 
no more.  The veteran has exhibited occasional muscle spasms and 
tenderness, pain on motion, and radiation to the lower 
extremities.  He has been diagnosed as having occasional 
radiculopathy.  This is sufficient to meet the definition of 
severe disc disease.  Based on the frequency of the appellant's 
medical treatment and the recurrent need for pain relief such as 
nerve blocks, TENS units, etcetera, it can reasonably be 
concluded that he has had only intermittent relief from his 
symptoms.

The Board does not find, however, that his disability was 
analogous to pronounced disc disease for the following reasons.  
First, despite his complaints, his neurological symptoms have not 
progressed to the point that they have interfered in any way with 
his functional abilities that could reasonably be called 
"pronounced."  In fact, his complaints are primarily subjective 
in nature.  He complains of the radiating pain, tingling, and 
numbness.  However, nerve testing has not shown objective 
evidence of radiculopathy, and neurological examinations for 
reflexes, grip strength, and sensation have shown no deficit.  
There is no atrophy of the lower extremities, indicating that 
despite the appellant's pain and other complaints, he remains 
able to use his lower extremities in a relatively normal fashion.  
In light of the mostly subjective neurological complaints, with 
such little medical evidence that the disc disease has progressed 
to the point that it is objectively interfering with his 
neurological functioning beyond very slightly, the severity of 
his disability cannot be classified as pronounced.

In determining whether an increased evaluation is warranted, the 
VA must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case an increased rating must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The examination 
results, along with the information provided by the appellant, 
attest to the severity of his spinal condition.  They do suggest 
that the appellant's condition is presently under evaluated.  The 
veteran does experience pain and tenderness in the lower back; 
the discs of the lumbar segment of the spine are affected; some 
radiculopathy of the lower extremities has been diagnosed; and, 
the appellant's ability to perform the tasks of daily living have 
been affected through the appellant's use of medications.  Thus a 
40 percent rating, but no more, under the oldest version of the 
rating criteria for application, is warranted.

As noted above, the revised criteria also provide the option of 
rating intervertebral disc syndrome by combining under 38 C.F.R. 
§ 4.25 (2009) separate evaluations of its chronic orthopedic and 
neurologic manifestations if that results in the higher 
evaluation.  In this case, since a 40 percent rating can be 
assigned under the old version of Diagnostic Code 5293, this 
means, in essence, that the separate orthopedic and neurological 
ratings would have to be higher than 40 percent.

The orthopedic rating criteria are given above.  Using the range 
of motion findings in the medical evidence, only a 20 percent 
rating could be assigned.  There is no medical evidence of 
ankylosis or of forward flexion to 30 degrees or less.

In addition to the criteria above, any associated radiculopathy 
of the lower extremity can be separately rated under 38 C.F.R. § 
4.124A, Diagnostic Code 8520 (2009) for paralysis of the sciatic 
nerve.  A 10 percent rating is assigned for mild incomplete 
paralysis of the sciatic nerve.  A 20 percent rating is assigned 
for moderate incomplete paralysis of the sciatic nerve.  A 40 
percent rating is assigned for moderately severe incomplete 
paralysis.  A 60 percent rating is assigned for severe incomplete 
paralysis, with marked muscular atrophy.  An 80 percent rating is 
assigned for complete paralysis of the sciatic nerve; the foot 
dangles and drops, no active movement possible of muscles below 
the knee, flexion of knee weakened or (very rarely) lost.  38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2009).

The term "incomplete paralysis", with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  

In any event, not even a mild rating could be assigned 
considering the lack of medical findings in the appellant's case.  
As discussed more fully above, the appellant's neurological 
complaints are mostly subjective, with little objective 
confirmation, and that confirmation is intermittent and very 
mild, at best.  Considering such little showing of impairment 
over the long period of this appeal, the Board would be hard- 
pressed to consider that sufficient to award a 20 percent rating 
when there is no atrophy, no appreciable loss of strength, and no 
nerve testing showing more than slight radiculopathy.

Therefore, considering assigning separate orthopedic and 
neurological ratings would not be of benefit to the claimant.  It 
is more beneficial to him to assign the single 40 percent rating 
under the old Diagnostic Code 5293.  38 C.F.R. Part 4 (2002).

Because favorable or unfavorable ankylosis of the lumbar segment 
of the spine has not been diagnosed, Diagnostic Codes 5289 and 
5240 are not for application.  38 C.F.R. Part 4 (2002) and 
(2009).  Since the appellant has not been diagnosed as having 
favorable ankylosis of the spine, or fusion of all of the lumbar 
segments, then Diagnostic Codes 5286, 5289, and 5241 are also not 
for application.  Id.  Additionally, because the appellant has 
not fractured his vertebra, Diagnostic Codes 5285 and 5235 are 
not for application.  38 C.F.R. Part 4 (2002) and (2009).

It is therefore the Board's decision that symptomatology and 
other evidence indicative of severe disc or lumbar spine 
condition has been presented.  Thus, under the old rating 
criteria, in effect prior to September 22, 2002, a disability 
evaluation of 40 percent, but no higher, from the date of the 
appellant's claim for benefits, is warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 4.1, 4.2, 4.7, 
4.10, Part 4 (2002) and (2009).

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. §§ 
4.10, 4.40 and 4.45 (2009) would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  It is not disputed that the appellant 
has limitation of motion of the lumbar segment of the spine, and 
that there is pain on motion.  Limited motion of the lumbar 
segment of the spine results in a certain level of functional 
loss.  However, there is a lack of objective medical evidence 
showing that the appellant suffers any additional measurable 
functional loss and/or limitation of motion during flare-ups or 
with use.  The examiners that have seen the appellant have 
insinuated as much.

In sum, the Board allows the appellant's claim.  The benefit- of-
the-doubt-rule has been considered in making this decision.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2009).

Additionally, the Board has considered whether it is appropriate 
to assigned "staged ratings," in accordance with Fenderson, 
supra.  The Board finds that the medical evidence demonstrates 
consistently and throughout that the appellant meets the criteria 
for a 40 percent rating from the date of his claim.  Therefore, 
the assignment of staged evaluations in this case is not 
necessary.

The Board has also considered whether the appellant is entitled 
to an extraschedular evaluation.  Ordinarily, the VA Schedule 
will apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
based upon a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2009).  An exceptional case is said to include such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether an appellant is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a appellant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the appellant's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
lower back condition is inadequate.  A comparison between the 
level of severity and symptomatology of the appellant's lower 
back disability with the established criteria found in the rating 
schedule shows that the rating criteria reasonably describes the 
appellant's disability level and symptomatology; as discussed 
above, the rating criteria considers loss of motion as well as 
pain on motion.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the appellant does not exhibit other related factors 
such as those provided by the regulation as "governing norms."  
The record does not show that the appellant has required frequent 
hospitalizations for the disorder.  Additionally, there is not 
shown to be evidence of marked interference with employment 
solely due to the disability.  There is nothing in the record 
which suggests that the disorder itself markedly impacted his 
ability to perform his job.  Moreover, there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture. 

In short, there is nothing in the record to indicate that the 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
(2009) is not warranted.


ORDER

An evaluation of 40 percent for a disability of the lumbar 
segment of the spine is granted, subject to the regulations 
governing the disbursement of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


